Case 20-41055         Doc 2  Filed 02/27/20 Entered 02/27/20 16:07:50             Main Document
                                          Pg 1 of 9
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re: VANESSA Y WILLIAMS                      )
                                               )             Case No.
SSN: XXX-XX-7292                               )             Chapter 13
                                               )             Hearing Date:
          Debtor(s)                            )             Hearing Time:
                                               )             Hearing Loc:
                                               )
                                               )


                              FIRST AMENDED CHAPTER 13 PLAN

 1.1       A limit on the dollar amount of a secured claim, which    ___ Included
           may result in a partial payment or no payment at all      _X_ Not Included
           to the secured creditor.
 1.2       Avoidance of a judicial lien or nonpossessory,            ___ Included
           nonpurchase-money security interest.                      _X_ Not Included
 1.3       Nonstandard provisions set out in Part 5.                 ___ Included
                                                                     _X_ Not Included

Part 1.          NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or that
it is permissible in the Eastern District of Missouri. Plans that do not comply with local rules
and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be reduced,
modified, or eliminated. You should read this plan carefully and discuss it with your attorney, if
you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
one. If you oppose the plan’s treatment, you or your attorney must file an objection to confirmation
in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015. The Bankruptcy
Court may confirm this plan without further notice if no objection to confirmation is filed. YOU
MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO PARTICIPATE IN
DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY IN
FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.

Part 2.          PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $        600.00         per month for ____60_____ months.

  (B) $____________ per month for _______ months, then $__________ per month for
      _______ months, then $__________ per month for ________ months.
Case 20-41055        Doc 2
                         Filed 02/27/20 Entered 02/27/20 16:07:50 Main Document
                                        Pg 2 of 9
  (C) A total of $___________ through ____________, then $_______ per month for
      ______ months beginning with the payment due in _____________, 20____.

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits consisting
of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise,
the Chapter 13 Trustee will make the payments to creditors. All disbursements by the Trustee will
be made pro-rata by class, except per month disbursements described below. However, if there are
funds available after payment of equal monthly payments in paragraph 3.5 and fees in paragraph
3.6, those funds may be distributed again to those same paragraphs until paid in full before
distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2      Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on any
executory contract accepted in paragraphs 3.3(A) or (B) over the following period, estimated as
follows:

 CREDITOR NAME                  TOTAL AMOUNT DUE                CURE PERIOD (6 months or less)

 PROPER PARTNER LLC                     $0.00                                   6 Months



3.3     Pay the following sub-paragraphs concurrently: (Payments to be made by the Trustee
 under this paragraph shall cease when the proof of claim has been paid in full, the Chapter 13
 plan has completed, or the Court so orders.)

 (A) Post-petition real property lease payments. Debtor assumes executory contract for real
 property with the following creditor(s) and proposes to maintain payments (which the Debtor
 shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                  MONTHLY PAYMENT

 PROPER PARTNER LLC                     $760.00

 (B) Post-petition personal property lease payments. Debtor assumes executory contract for
 personal property with the following creditor(s) and proposes to maintain payments (which the
 Trustee shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                  MONTHLY PAYMENT                 EST MONTHS REMAINING

                                                   2
Case 20-41055      Doc 2     Filed 02/27/20 Entered 02/27/20 16:07:50             Main Document
                                          Pg 3 of 9

 (C) Continuing Debt Payments (including post-petition mortgage payments on real estate,
 other than Debtor's residence.) Maintain payments of the following continuing debt(s) in
 accordance with terms of the original contract with any arrearages owed at the time of filing to
 be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed below or as
 adjusted by the creditor under terms of the loan agreement.

 CREDITOR NAME                 MONTHLY PAYMENT

 (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
 debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
 below (or as adjusted by creditor under terms of loan agreement) to:

 CREDITOR NAME                 MONTHLY PAYMENT                        BY DEBTOR/TRUSTEE


 (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
 (not provided for elsewhere in the plan) in full in equal monthly installments over the life of the
 plan, estimated as:

 CREDITOR NAME                         TOTAL AMOUNT DUE               INTEREST RATE
                                                                            6.25%

3.4     Attorney Fees. Pay Debtor's attorney $1,970.00 in equal monthly payments over
 ___18___ months (no less than 18 months). Any additional fees allowed by the Court shall be
 paid pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph]

3.5     Pay the following sub-paragraphs concurrently:

 (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
 arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
 period set forth below and with the interest rate identified below, estimated as follows. If no
 period is set forth below for a claim to be paid under this paragraph, the claim will be paid over
 the lesser of the plan length or 48 months.

 CREDITOR NAME        TOTAL AMOUNT DUE                CURE PERIOD            INTEREST RATE

                                                      48 Months                      6.25%

 (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
 monthly payments over the period set forth below with 6.25% interest. If no period is set forth
 below for a claim to be paid under this paragraph, the claim will be paid over the plan length.

 CREDITOR              EST BALANCE DUE                 REPAY PERIOD           TOTAL w/ INTEREST

 GM FINANCIAL          $15,000.00                      60 Months              $17,520.00

 (C) Secured claims subject to modification. Pay all other secured claims the fair market value
 of the collateral, as of the date the petition was filed, in equal monthly payments over the period
 set forth below with 6.25% interest and with any balance of the debt to be paid as non-priority
 unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is set forth

                                                 3
Case 20-41055      Doc 2    Filed 02/27/20 Entered 02/27/20 16:07:50 Main Document
                                           Pg 4 of 9
 below for a claim to be paid under this paragraph, the claim will be paid over the plan length.

 CREDITOR              BALANCE DUE        FMV         REPAY PERIOD           TOTAL w/ INTEREST
                                                      60 Months

 (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
 to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s) shall
 be paid in equal monthly installments over the period and with interest as identified below:

 CREDITOR      EST BALANCE TRUSTEE/CO-DEBTOR            PERIOD          INTEREST RATE


 (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
 filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
 claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
 pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
 duration and shall not receive interest.

3.6     Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any additional
Debtor's attorney's fees allowed by the Court.

3.7     Pay sub-paragraphs concurrently:

 (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
 guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
 pay claim in full with interest rate as identified below:

 CREDITOR NAME         EST TOTAL DUE          TRUSTEE/CO-DEBTOR         INTEREST RATE



 (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or recoverable
 by, a governmental unit, will be paid a fixed amount with the balance to be owed by Debtor(s)
 after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4). Regular payments
 that become due after filing shall be paid directly by Debtor(s):

 CREDITOR              TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE


 3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

 CREDITOR NAME                        TOTAL AMOUNT DUE
 IRS                                  $11,000.00
 MODor Sales                          $600.00
 MoDor Income                         $630.00

 3.9    Pay the following sub-paragraphs concurrently:

 (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
 $21,215.97. Amount required to be paid to non-priority unsecured creditors as determined by
 §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
 to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor

                                                4
Case 20-41055        Doc 2Filed 02/27/20 Entered 02/27/20 16:07:50 Main Document
                                        Pg 5 of 9
 guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority unsecured
 creditors.

 (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
 following creditor(s) and requests that the Court grant the creditor(s) relief from the stays under
 sections 11 U.S.C. §§ 362 and 1301. Any deficiency shall be paid as non-priority unsecured
 debt. unless noted otherwise below.

            The Trustee shall stop payment on the creditor's claim until such time as the creditor
             files an amended claim showing the secured and unsecured deficiency (if any) still
             owed after sale of the surrendered collateral. (This paragraph shall not be effective
             unless the box is checked)

 CREDITOR                     COLLATERAL


 (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory contract(s)
 with the following creditor(s). Any balance will be paid as non-priority unsecured debt:

 CREDITOR                     CONTRACT/LEASE

PROGRESSIVE LEASING                  LEASE
MPRTO MID-WEST LLC                   LEASE

Part 4.           OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3     The proof of claim shall control the valuation of collateral and any valuation stated in the
plan shall not be binding on the creditor.

4.4      The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for payment
to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
 § 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 5.          NONSTANDARD PLAN PROVISIONS
                                                  5
Case 20-41055       Doc 2     Filed 02/27/20 Entered 02/27/20 16:07:50            Main Document
                                           Pg 6 of 9
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise included in the Official Form or Local Form or deviating
from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

5.2
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________


Part 6.        CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the Eastern
District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE: 02/27/2020       DEBTOR:/s/Vanessa Y Williams
                              Vanessa Y Williams

DATE:                  DEBTOR:


DATE: 02/27/2020       /s/David R. Keesee
                       David R. Keesee MO34667
                       4144 Lindell Blvd., Ste. 207
                       Saint Louis, MO 63108
                       314/535-6870
                       Fax: 314/535-0053
                       Email: kllbk@sbcglobal.net

                                        Certificate Of Service

        I certify that a true and correct copy of the foregoing Chapter 13 Plan was filed
electronically on February 27, 2020 with the United States Bankruptcy Court, and has been
served on the parties in interest via e-mail by the Court’s CM/ECF System as listed on the
Court’s Electronic Mail Notice List.

        I certify that a true and correct copy of the foregoing Chapter 13 Plan was filed
electronically with the United States Bankruptcy Court, and has been served by Regular United
States Mail Service, first class, postage fully pre-paid, addressed to the parties listed below on
February 27, 2020:

                                                      6
Case 20-41055     Doc 2       Filed 02/27/20 Entered 02/27/20 16:07:50   Main Document
     AT&T
                                           Pg 7 of 9
     C/O The Collection Firm Of FCS, Inc.
     PO Box 3910
     Tupelo, MS 38803-3910


     BJC Christian Hospital
     PO Box 958410
     Saint Louis, MO 63195-8410


     Bridgecrest Acceptance Corp
     PO Box 2997
     Phoenix, AZ 85062-2997


     Capital One Bank USA NA
     C/O Radius
     PO Box 390846
     Minneapolis, MN 55439-0846


     Capital One Bank USA NA
     PO Box 30281
     Salt Lake City, UT 84130-0281


     Cash America Of MO, Inc.
     D/B/A Cash America Pawn STL
     9815 Halls Ferry Rd # 4
     Saint Louis, MO 63136-4016


     Clayton Medical Center
     C/O ConnectYour Care
     PO Box 1259
     Oaks, PA 19456-1259


     Clayton Medical Center
     C/O MCA Management Company
     PO Box 480
     High Ridge, MO 63049-0480


     Collector Of Revenue
     41 S Central Ave
     Clayton, MO 63105-1719


     Fast Track Medical, LLC
     2686 N Highway 67
     Florissant, MO 63033-1438


     First Community Credit Union
     C/O Transworld Systems, Inc.
     500 Virginia Dr Ste 514
     Fort Washington, PA 19034-2707



                                             7
Case 20-41055     Doc 2      Filed 02/27/20 Entered 02/27/20 16:07:50   Main Document
     First Community Credit Union
                                          Pg 8 of 9
     C/O Complete Payment Recovery Services,
     3500 5th St
     Northport, AL 35476-4723


     First Community Credit Union
     17151 Chesterfield Airport Rd
     Chesterfield, MO 63005-1411


     GM Financial
     PO Box 181145
     Arlington, TX 76096-1145


     Internal Revenue Service
     Bankruptcy Correspondence
     PO Box 7346
     Philadelphia, PA 19101-7346


     Joanne Colloway
     1144 Kilgore Dr
     Saint Louis, MO 63137-2016


     LVNV Funding LLC
     C/O UCB, Inc.
     5620 Southwyck Blvd
     Toledo, OH 43614-1501


     Missouri Department Of Revenue
     BankruptcyUnit
     PO Box 475
     Jefferson City, MO 65105-0475


     MPRTO Mid-West LLC
     256 W Data Dr
     Draper, UT 84020-2315


     PathGroup
     PO Box 740858
     Cincinnati, OH 45274-0858


     Planned Parenthood of Saint Louis
     4251 Forest Park Ave
     Saint Louis, MO 63108-2810


     Progressive Leasing
     256 W Data Dr
     Draper, UT 84020-2315




                                               8
Case 20-41055      Doc 2     Filed 02/27/20 Entered 02/27/20 16:07:50   Main Document
     Quest Diagnostics
                                          Pg 9 of 9
     PO Box 740780
     Cincinnati, OH 45274-0780


     Quest Diagnostics
     C/O Credit Collection Services
     725 Canton St
     Norwood, MA 02062-2679


     Saint Louis Comm Credit Union
     3651 Forest Park Ave
     Saint Louis, MO 63108-3309


     SSM Medical Group
     3221 McKelvey Rd Ste 301
     Bridgeton, MO 63044-2551


     Vivint Smart Homes
     C/O FBCS, Inc.
     330 S Warminster Rd Ste 353
     Hatboro, PA 19040-3433


     Webbank/FRESHSTART
     6250 Ridgewood Rd
     Saint Cloud, MN 56303-0820


                                                            /s/David R. Keesee
                                                            David R. Keesee




                                            9
